DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/13/2022. The examiner acknowledges the amendments to claims 1 and 7 and to restore the specification to the original specification filed on 09/06/2016 with the additional amendments to [0038 – 0039]. Claims 2, 4, 6, and 8 – 20 are cancelled. Claims 1, 3, 5, and 7 are subject to examination hereinbelow.  


Response to Arguments
Applicant’s arguments, see pg 10, filed 06/09/2022, with respect to the drawing objection and USC 112(a) rejections of claims 1, 3, 5, and 7 have been fully considered and are persuasive.  The drawing objection and USC 112(a) rejections of claims 1, 3, 5, and 7 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, and 7 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it discloses an intraocular pressure measurement arrangement that is configured to measure intraocular pressure by detecting a surface wave that contains at least one of patient heartbeat frequencies and patient breathing frequencies without any source for producing an acoustic or mechanical wave. The closest prior art of record, US 20110208060 A1 to Haase, et al. (hereinafter Haase) teaches detecting a surface wave that contains at least one of patient heartbeat frequencies [0011], however it does so using a source for producing an ultrasonic acoustic wave.
Claims 3, 5, and 7 are allowed for depending from the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791